

115 HR 4495 IH: Settlement Tax Deductions are Over for Predators Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4495IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Buck (for himself, Mr. Jody B. Hice of Georgia, Mr. Garrett, Mr. Taylor, Mr. Pearce, Mr. Johnson of Louisiana, Mr. Brat, Mr. Meadows, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny as a trade or business expense deduction amounts
			 paid or incurred in connection with the settlement of a sexual harassment
			 or sexual assault claim.
	
 1.Short titleThis Act may be cited as the Settlement Tax Deductions are Over for Predators Act or the STOP Act. 2.Denial of deduction for sexual harassment settlements (a)In generalSection 162(f) is amended—
 (1)by striking and penalties and all that follows through under subsection (a) for any fine and inserting the following:  , penalties, and other amounts.—No deduction shall be allowed under subsection (a) for any of the following:(1)Any fine, and (2)by adding at the end the following new paragraph:
					
 (2)Any amount paid or incurred on account of a judgment or settlement (whether by suit or agreement and whether as lump sum or periodic payments) originating from, or to require the non-disclosure of or otherwise prevent, a claim or accusation of—
 (A)that which would constitute an offense under chapter 109A of title 18, United States Code, or (B)sexual harassment (including unwelcome sexual advances, requests for sexual favors, or other verbal or physical harassment of a sexual nature).
							The preceding sentence shall include any amount paid or incurred in connection with negotiating or
			 settling an amount described therein..
 (b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.
			